IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
STATE OF WASHINGTON,
                                                 No. 75115-8-1                        (-7
                                                                                  Te
                                                                                   o (no
                     Respondent,                 (consolidated w/76093-9-I)
                                                                                    CP
                                                                                    -11
         v.                                                                         Cr%   C:7•-•=e-1
                                          )       DIVISION ONE
                                          )                                                7;;• rrt
EDMOND MAYNOR,                            )       UNPUBLISHED OPINION                       Cf)rn
                                          )
                     Appellant.           )       FILED: February 12, 2018            4? aCi
                                          )                                           Cs
                                                                                       , S


       PER CURIAM. Edmond Maynor appeals an order of restitution entered

on remand from our decision affirming his convictions for robbery and two counts

of assault. See State v. Maynor, No. 70858-9-1 (Wash. Ct. App. (Oct. 12, 2015)

(unpublished), http://www.courts.wa.gov/opinions/pdf/708589.pdf. Maynor's

counsel on appeal contends the restitution order exceeded the scope of this

court's remand "for resentencing." He asks this court to "vacate the restitution

order and remand for reinstatement of the original order." The State concedes

that the original restitution order should be reinstated. We accept the State's

concession and remand for reinstatement of the original order of restitution.

       In a "Statement of Additional Grounds for Review," Maynor contends his

trial counsel was ineffective for failing to confront or cross-examine certain

witnesses. But "[t]he general rule is that a defendant is prohibited from raising

issues on a second appeal that were or could have been raised on the first

appeal." State v. Fort, 190 Wash. App. 202, 233-34, 360 P.3d 820 (2015), review
No. 75115-8-1/2


denied, 185 Wn.2d 1011(2016)(citing RAP 2.5(c); State v. Sauve, 100 Wash. 2d
84, 87, 666 P.2d 894 (1983); State v. Mandanas, 163 Wash. App. 712, 716, 262

P.3d 522(2011)). This rule applies even when the issue is one of constitutional

magnitude. Mandanas, 163 Wash. App. at 716-17. Maynor offers no basis for

concluding that the general rule does not apply to his ineffective assistance

claim.

         Maynor also contends the resentencing court erred in failing to include his

good time and jail credit on the judgment and sentence. It is clear from the

record, however, that the exact amount of credit was not known at the time of

resentencing. The judgment and sentence awards Maynor "any/all earned early

release as awarded by each facility." The court committed no error.

         Remanded for reinstatement of the original order of restitution.


                      For the Court:




                                          2